Title: 28th.
From: Adams, John Quincy
To: 


       This morning My two Cousins left us, to return to Braintree, at about 9. Nancy, and Cousin Betsey, went down to Mr. White’s; So that our house was very considerably thinn’d. Mrs. Shaw spent the afternoon out. In the Evening Charles and myself went and stayd an hour at Mr. Duncan’s. Found Mr. Thaxter there. The weather is uncommonly mild for the Season; I was obliged to make a fire last Fall, in France, by the middle of this month, and I have, not as yet felt the necessity of one, here, although the Season is further advanced and the winters are colder, than there.
      